UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-2125


TORNELLO FONTAINE, pierce el-bey Grantor Washitaw             de
Dugdahmoundyah Muur’s Grantor/In Propria Persona,

                Plaintiff - Appellant,

          v.

CITY OF CHARLOTTE; CHARLOTTE MECKLENBURG POLICE DEPARTMENT;
T. BOBREK; JOHN DOE,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:11-cv-00131-RJC-DCK)


Submitted:   February 9, 2012             Decided:   February 13, 2012


Before WILKINSON, AGEE, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Noble Tornello Fontaine Pierce El-Bey, Appellant Pro Se.
Richard    Rustin   Perlungher,    CHARLOTTE-MECKLENBURG POLICE
DEPARTMENT, Charlotte, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Tornello Fontaine appeals the district court’s order

accepting       the   recommendation       of   the   magistrate      judge     and

granting      Defendants’   motion    to    dismiss    Fontaine’s       42   U.S.C.

§ 1983 (2006) complaint.         We have reviewed the record and find

no reversible error.         Accordingly, we affirm for the reasons

stated     by   the   district   court.         See    Fontaine    v.    City     of

Charlotte,      No.   3:11-cv-00131-RJC-DCK      (W.D.N.C.     Oct.     7,   2011).

Further, we deny Fontaine’s motion for sanctions and for a grand

jury trial and, accordingly, deny as moot Defendants-Appellees’

motion   to     strike   Fontaine’s    motion.        We   dispense     with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                         AFFIRMED




                                       2